EXHIBIT 16.1 June 27, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Lifeway Foods, Inc. We have read Item 4.01 to be included in the Form 8-K of Lifeway Foods, Inc. to be filed with the Securities and Exchange Commission regarding its change in auditors. We are in agreement with the Registrant’s statements made regarding our firm. We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Plante & Moran, PLLC Plante & Moran, PLLC Copy to: Mr. Edward Smolyansky Chief Financial Officer Lifeway Foods, Inc. 6431 West Oakton Morton Grove, IL 60053
